Citation Nr: 1302386	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  98-15 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 2005, for the grant of service connection for bipolar disorder.

2.  Entitlement to a rating in excess of 10 percent for low back pain with degenerative disc disease, for the period prior to May 18, 1999.

3.  Entitlement to a rating in excess of 20 percent for low back pain with degenerative disc disease, for the period from May 18, 1999 through August 1, 2002.

4.  Entitlement to a rating in excess of 40 percent for low back pain with degenerative disc disease for the period from August 2, 2002 through December 29, 2003.

5.  Entitlement to a rating in excess of 40 percent for low back pain with degenerative disc disease, for the period beginning December 30, 2003.

6.  What rating is warranted for radiculopathy of the right lower extremity prior to February 15, 2005?

7.  What rating is warranted for radiculopathy of the right lower extremity from February 15, 2005 through August 17, 2007?

8.  What rating is warranted for radiculopathy of the right lower extremity from August 18, 2007?

9.  Entitlement to a total disability rating based on individual unemployability prior to February 4, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served active duty from September 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  The first decision appealed is an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; that decision denied entitlement to a compensable rating for a disability manifested by low back pain.  Subsequently, the Veteran's lumbosacral spine disability rating was increased to 10 percent, effective June 4, 1997, to 20 percent effective May 18, 1999, and 40 percent effective August 16, 2007.  The period of time from the Veteran's June 1997 claim for an increased rating remains on appeal.

In a September 2007 rating decision by the Appeals Management Center in Washington, DC, the Veteran was granted entitlement to service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating, effective October 17, 2003.  As the Veteran's initial claim for an increased rating for his spine disability began in 1997, prior to VA's amendment of the applicable regulations, the issue of entitlement to an increased initial rating for right lower extremity radiculopathy is addressed in this decision.  

The third decision on appeal is a September 2010 rating decision by the New York, New York RO, that granted service connection for bipolar disorder, effective February 4, 2005.  The Veteran appealed the effective date assigned for service connection.  

The Board acknowledges the November 2012 inquiry by the Veterans of Foreign Wars of the United States (VFW) concerning its status as the representative entity for the Veteran, citing an August 2009 statement by the Veteran expressing his wish to end his relationship with the organization.  While VFW is correct that the Veteran made such a statement, he subsequently waived any intention of removing the service organization as his representative when he appeared with two representatives from the service organization at his August 2012 Travel Board hearing.

The issues of entitlement to an increased rating for low back pain with degenerative disc disease, for the period beginning December 30, 2003, entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity for the period beginning August 18, 2007, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 4, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for a psychiatric disorder in rating decisions dated in May 1975, September 1979, and February 1999.  He did not perfect a timely appeal to appeal any of these rating decisions.  

2.  The Veteran submitted a new claim of entitlement to service connection through testimony at a hearing before a Veterans Law Judge on December 30, 2003.

3.  In a September 2010 rating decision, he was granted service connection for bipolar disorder, effective February 4, 2005.  

4.  The Veteran's "reopened" claim for service connection for bipolar disorder was received no earlier than December 30, 2003.

5.  Prior to May 18, 1999, the Veteran's low back pain with degenerative disc disease was not manifested by a moderate limitation of lumbar motion, muscle spasm on extreme forward bending, a loss of lateral spine motion in a standing position, or by an intervertebral disc syndrome.

6.  From May 18, 1999 through August 1, 2002, the Veteran's low back pain with degenerative disc disease was not manifested by a severe limitation of lumbar motion or by listing of the whole spine to the opposite site, a positive Goldthwaite's sign, a marked limitation of forward bending, a loss of lateral motion, narrowing or irregularity of joint space, or by an intervertebral disc syndrome.

7.  From August 2, 2002 through December 29, 2002, the Veteran's low back pain with degenerative disc disease was not manifested by lumbar ankylosis or an intervertebral disc syndrome.

8.  Prior to February 14, 2005, the Veteran's radiculopathy of the right lower extremity was not manifested by moderate incomplete paralysis.

9.  From February 15, 2005 through August 17, 2007, the Veteran's radiculopathy of the right lower extremity was not manifested by severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of December 30, 2003 for the award of service connection for bipolar disorder is warranted.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

2.  For the period of June 4, 1997 through May 17, 1999, the schedular criteria for a rating in excess of 10 percent for low back pain with degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

3.  For the period of May 18, 1999 through August 1, 2002, the schedular criteria for a rating in excess of 20 percent for low back pain with degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003).

4.  For the period of August 2, 2002 through December 29, 2003, the schedular criteria for a rating in excess of 40 percent for low back pain with degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 38 C.F.R. § 4.71a, Diagnostic Code 5293.

5.  For the period of October 17, 2003 through February 14, 2005, the schedular criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).

6.  For the period of February 15, 2005 through August 17, 2007, the schedular criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity were not met.  U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The Veteran's appeal concerning his bipolar disorder and right lower extremity radiculopathy arise from appeals of the effective date (bipolar disorder) and initial rating (radiculopathy) assigned following grants of service connection.  The United States Court of Appeals for Veterans Claims has held that once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA with regard to these issues.

The Veteran's appeal concerning the rating for his spine disability is a claim for increase.  With such claims, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in December 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, in May 2008, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that with regard to his spine disability, complete notice was not issued prior to the initial adverse determination on appeal.  However, fully compliant notice was later issued, as discussed above, and the claim was thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  38 C.F.R. § 3.159(c).

Earlier Effective Date

The Board finds that an effective date of December 30, 2003, is warranted for service connection for bipolar disorder.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).

When a claim is denied in a rating decision, and the claimant fails to timely perfect an appeal that decision in the manner set forth in 38 U.S.C.A. § 7105(b)(1), that rating decision is final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2012).

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In a May 1975 decision, VA denied entitlement to service connection for a nervous condition.  The Veteran did not appeal that decision, and that determination is final.  38 U.S.C.A. § 7105.

The Veteran filed a second claim for service connection in March 1979, which was denied in September 1979.  As the Veteran did not appeal that decision, it too became final.  Id. 

In February 1999, VA once again denied entitlement to service connection for a nervous condition; the Veteran did not appeal, and that decision is final.  Id.

In an April 2008 remand, the Board referred the issue of entitlement to service connection for a psychiatric disorder, as secondary to his service-connected back disability, to the RO, based on a submission the RO received from the Veteran on February 4, 2005.  Thereafter, in a September 2010 rating decision, the RO granted service connection for a bipolar disorder, and assigned an effective date of February 4, 2005.  In granting service connection, the RO determined that the Veteran's psychiatric disorder had preexisted service, but that it had been aggravated by his in-service back injury.

The Veteran argues that the award of service connection for his bipolar disorder should have been made effective from the date of his July 1998 claim for service connection for a nervous condition.  He asserts that he was diagnosed with a bipolar prior to that claim, and that the RO should have granted service connection as of that time.  While the Board disagrees with the Veteran's July 1998 timeframe for the granting of service connection, it is evident that an earlier effective date is warranted.

The Veteran testified in August 2012 that he never received a response from the RO concerning the July 1998 claim.  The evidence is clear, however, that the RO attempted to assist the Veteran, and that the appellant submitted evidence in support of his claim.  In August 1998 the RO sent the Veteran a letter informing him that he had to provide new and material evidence showing that he had a disability incurred in, or aggravated by, his service.  The Veteran replied to that letter in December 1998, submitting copies of psychiatric treatment he received at VA medical center.  

Despite the fact that the Veteran submitted evidence in support of reopening his claim for service connection, his claim was denied in February 1999.  He was informed of that denial in a February 1999 letter, and did not appeal.  There is no evidence supporting the assertion that the appellant was not notified, and the record shows that notice of the denial was sent to his then address of record.  Thus the February 1999 rating decision is final, and cannot be revised without a showing of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.  There is no claim of clear and unmistakable error before the Board; therefore, the Veteran is not entitled to an earlier effective date based on the July 1998 claim. 

At his December 30, 2003 hearing, the Veteran's representative informed the presiding Veterans Law Judge that the appellant had "been diagnosed as bipolar and the pain [from his service-connected back disability] evidently triggers downswings to the pain close to [sic] depression, he finds it very difficult to work or function on any but the most basic level."  This testimony should be construed as a submission of new and material evidence to reopen his claim for service for benefits.  

Under applicable regulations in effect on December 30, 2003, previously-denied claims for service connection could be reopened when a Veteran submitted new and material evidence.  New evidence is existing evidence not previously submitted to agency decsisionmakers; material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2003).  

The most recent denial of his claim for service connection, occurring in February 1999, was based on the lack of evidence that a nervous disorder was incurred or aggravated in service.  The representative's identification of the bipolar diagnosis, which was first diagnosed in July 2000, per a treatment note, as well as his description of the effect of the service-connected back disability on the bipolar disorder, satisfies the requirements for new and material evidence.  As of the February 1999 denial, the Veteran had not been diagnosed with bipolar disorder, and thus, that fact, as well as the aggravation of bipolar disorder by his back disability, was new evidence.   The evidence presented at that time was material, as it provided a basis for granting service connection - i.e., a finding that the Veteran's psychiatric disability present at the time of his entry into service was aggravated by the back injury (and resultant back disability) he suffered during service.  Such a relationship, in fact, was found on subsequent examinations, and was the basis for the September 2010 decision granting service connection.  

In light of the foregoing, the claim should have been reopened in 2003, and a new examination should have been provided.  The evidence, as shown in the September 2010 decision, ultimately met the criteria for granting service connection for bipolar disorder; there is no reason to suspect that the result would have been any different if the claim had been properly addressed after it was made in December 2003.

As noted above, the effective date of an award of compensation based on a claim reopened after final disallowance is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  The Board is assigning a new effective date of December 30, 2003 for the grant of service connection for bipolar disorder, as the claim was received on that date.  Id.  No earlier date is warranted, as even if he was diagnosed with bipolar disorder prior to December 2003, the December 30, 2003 claim was the later of the "the date of receipt of claim, or the date entitlement arose."  Id. 

Disability Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In the instant case, the Veteran has been assigned staged ratings for his thoracolumbar spine disability; the Board is not bound by the current dates assigned for staged ratings, however, and may change the dates and ratings as appropriate based on the evidence of record.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Low Back Pain with Degenerative Disc Disease

The Veteran was originally granted service connection for a back condition in May 1975, and assigned a 10 percent rating, effective January 28, 1975.  In July 1980, the rating for his low back pain was reduced to a noncompensable rating, effective April 1, 1980.  

He filed a claim for an increased rating in June 1997.  In July 2002, VA granted an increased rating for his low back pain, assigning a 10 percent rating effective June 4, 1997.  The appeal continued, and the Veteran's low back pain rating was subsequently increased to 20 percent effective May 18, 1999, and to 40 percent, effective August 16, 2007.  

The spine rating criteria were changed during the period of the Veteran's claim; on September 23, 2002, and again on September 26, 2003, new regulations for the evaluation of service-connected disabilities of the spine became effective.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Under former Diagnostic Code 5292, slight, moderate, and severe limitations of lumbar motion warranted 10, 20, and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old Diagnostic Code 5295 pertained to a lumbar strain, and it provided for a 10 percent rating for characteristic pain on motion, and a 20 percent rating for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation was warranted when the disability was severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  A 40 percent rating was provided for severe symptomatology manifested by recurring attacks with little intermittent relief.  A 20 percent rating was warranted for moderate symptomatology manifested by recurring attacks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Presently, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 4.  

Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.

Under the current rating schedule, where a spine disability is manifested by intervertebral disc syndrome, the disc disease may be rated based on limitation of motion, as delineated above, or based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.  

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

June 4, 1997 through May 17, 1999

A review of VA treatment and examination records from June 1996 (one year prior to his claim) through May 17, 1999, shows that the appellant's low back pain with degenerative disc disease was not manifested by a moderate limitation of lumbar motion, by muscle spasm on extreme forward bending and a unilateral loss of lateral spine motion in standing position, or by moderate intervertebral disc syndrome with recurring attacks.  

At his August 1997 VA examination, he complained of low back pain aggravated by different motions, but acknowledged not taking pain medications.  There was no tenderness or increased spasm of the back.  He had forward flexion to 95 degrees, extension to 35 degrees, right and left lateral flexion to 40 degrees, and bilateral rotation to 35 degrees.  He experienced pain, evidenced by grimacing, when performing maneuvers.  A neurological examination was completely within normal limits.  The Veteran was diagnosed with advanced degenerative disc disease of the L3-L4 vertebrae.  

Consistent with the August 1997 findings of mild or slight limitation of motion with pain, he reported chronic back pain in January 1998.  A February 1998 MRI of the lumbar spine showed mild degenerative arthritis.  

There is no evidence prior to May 18, 1999, to suggest that the Veteran's disability caused more than a slight limitation of lumbar motion, that it resulted in back spasms, or that it was manifested by other symptomatology warranting a rating in excess of 10 percent.  Hence, the Veteran's claim of entitlement to an increased rating, for the period beginning June 4, 1997 and continuing through May 17, 1999, must be denied.

May 18, 1999 through August 1, 2002

There is no evidence to support a finding that the Veteran warrants a rating in excess of 20 percent for the period of May 18, 1999 through August 1, 2002.  The evidence of record does not show that his lumbar disability was "severe" during that time frame, that it produced a severe limitation of lumbar motion, or that he was diagnosed with intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003).

A May 18, 1999 treatment note described "mild pain on forward flexion, but good motion."  In June 1999, he denied bowel or bladder problems, as well as the radiation of pain or numbness.  He acknowledged experiencing pain in certain positions when he flexed and twisted his back.  

According to an October 2000 MRI report, the Veteran had back pain resulting in restricted motion of his back.  The MRI revealed chronic degenerative disc disease with hypertrophic changes at L3-L4.  

The Veteran was provided a VA examination in October 2000 for his back disability.  He informed the examiner that he would suffer flare-ups when attempting to have sex or when trying to get up from his knees; those flare-ups would be alleviated by changing his back into certain positions that reduced the pain.  

According to the report, he Veteran walked erect, without a list, tilt, or limp.  He had no paravertebral muscle spasm.  Forward flexion was to 90 degrees, lateral flexion was to 20 degrees bilaterally, and rotation was to 40 degrees bilaterally.  He experienced pain with back motions.  The examiner did not address extension.  There was no evidence of radiculopathy on the October 2000 examination report; ankle jerks were determined to be active and equal.  


Period beginning August 2, 2002

In August 2002, the evidence shows that the Veteran's disability had worsened.  An August 2, 2002 examination report showed that the Veteran complained of intermittent low back pain, with recent exacerbation, and flare-ups precipitated by prolonged standing and ambulation.  His job, working as a part-time street vendor, required standing for much of the day which aggravated his pain.  

Physical examination showed painful motion in all directions.  Forward flexion was limited to 40 degrees, extension was limited to 10 degrees, and lateral flexion and rotation were both bilaterally to 30 degrees.  His range of motion was additionally limited by pain and lack of endurance.  He had tenderness of the lumbosacral spine, and had a stiff, antalgic posture.  There were no neurological abnormalities noted.

Applying the factors delineated in DeLuca, it is evident that under the old criteria, the Veteran's spine disability began to warrant a higher, 40 percent rating, as of the August 2, 2002 examination.  His limitation of forward flexion to 40 degrees, additionally limited by pain and lack of endurance, suggests a "severe" limitation of motion.  

The Board acknowledges a June 2003 note described the Veteran's degenerative joint disease of the lumbosacral spine to be "stable," and that a July 2003 record indicated that the Veteran had flexion to 80 degrees, and extension to 10 degrees.  Those records appear to show a temporary improvement in the spine symptomatology, and are not shown to be reflective of the Veteran's long-term disability picture.  Indeed, subsequent reports, as soon as three months later, show a severe disability picture.

An October 2003 MRI report described the Veteran as having "severe low back pain."  The interpretation of the MRI showed a spondylitic disc at L3-L4, and facet arthritis at L4-L5 and L5-S1.  

The evidence shows that as of August 2002, the Veteran demonstrated a severe limitation of lumbar motion.  While the amended spine regulations addressing limitation of motion are not applicable to periods prior to September 2003, the Board finds it instructive that after the regulations were amended, a 40 percent rating, applicable for "severe" limitation of motion in the old regulations, was applied to limitation of forward flexion of 30 degrees or less.  While the Veteran's tested forward flexion in August 2002 was only to 40 degrees, the examiner noted that it was additionally limited by pain and lack of endurance.  A reasonable interpretation of this evidence suggests a range of motion somewhere below 40 degrees when considering DeLuca factors.  See DeLuca, 8 Vet. App. at 206.  

There is no evidence of any improvement in symptomatology in the time shortly after the August 2002 examination, and the one report of improved symptomatology in July 2003 does not appear to be an indication of sustained improvement in his disability.  The Board determines that his spine disability warrants a rating under the criteria for 40 percent rating based on a severe limitation of motion, beginning August 2, 2002.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 (2003).  

A rating higher than 40 percent prior to December 2003 under the old criteria would require findings of ankylosis of the spine, or intervetebral disc syndrome, which the evidence does not support.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5289 (2003)

Applying the new criteria, the Veteran would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine, or be diagnosed with intervetebral disc syndrome and have incapacitating episodes, prescribed by a physician, totaling at least 6 weeks over a 12 month period.  There is no evidence that the Veteran has ankylosis of the spine.  

An increased rating is also not appropriate under the new criteria for intervertebral disc syndrome.  Preliminarily, there is no diagnosis of intervertebral disc syndrome of record during the relevant timeframe.  Although the Veteran has reported being incapacitated on occasion during the period being adjudicated (as described in his December 30, 2003 testimony), there is no medical record of any order or directive from a doctor requiring bed rest.  Neither treatment records nor examination reports from the relevant time frame reflect periods of bed rest or total incapacitation.  

The Board acknowledges that the Veteran has competently and credibly reported episodes of increased symptoms; he informed the Board at his December 2003 hearing, and informed his medical providers, that he was regularly incapacitated within the applicable dates, for significant periods of time.  Those incapacitating episodes, however, are not accompanied by any statement by a medical provider indicating that bed rest and regular treatment were required during those periods, and as such, the legal definition of "incapacitating episode" has not been met at any time during the appellate period.  The plain language of the regulation requires "physician prescribed" bed rest.  Evaluation under these criteria is therefore not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Radiculopathy of the Right Lower Extremity

The appeal for an increased initial rating for radiculopathy of the right lower extremity stems from the original grant of service connection.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

According to an October 2003 note, the Veteran was diagnosed with "prob[able] L5 radiculopathy" based on "mild right ankle weakness."  Beginning October 17, 2003, right lower extremity radiculopathy is rated at 10 percent under the criteria for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  For a higher rating, he would have to demonstrate moderate or severe incomplete paralysis.  Id.  There is no such evidence prior to February 2005.  The Veteran testified in December 2003 concerning the effects of his radiculopathy, but his testimony did not suggest a disability picture that would warrant a rating under the criteria for "moderate" incomplete paralysis.

The first signs of moderate right lower extremity radicular symptomatology were from February 2005.  A February 15, 2005 note resulting from a referral for chronic lumbar radiculopathy described a recent increase in pain from his right buttock down the posterior of his right leg to the foot, associated with numbness of the right foot.  The objective evidence showed that his sensory perception was decreased to pinprick along his right lateral leg and his foot dorsum.  His ankle reflexes were 1+ bilaterally, and his toes pointed down.  He was hobbling on his right leg.  

Moderate symptomatology continued thereafter.  In April 2005, the Veteran was seen for a neurosurgery consult, at which time he described a history of numbness along the lateral aspect of his right knee and calf, associated with mild back pain.  He denied significant symptoms of neurogenic claudication, as well as radicular pain, weakness, or bowel/bladder symptoms.  The neurologist declined to recommend neurosurgery. 

An August 2005 treatment note described radiating pain down the back of his right thigh past the knee, with occasional numbness and tingling of the toes of the right foot.  His weakness of the right leg "recently" made him start to limp on the right side.  His ankle reflexes were 1+, and he had an absent Babinski sign.  

Those findings were consistent with other treatment throughout 2005 through August 2007.  

In August 2007, a neurology examination report described trouble getting up and walking due to low back pain.  The examination report does not clearly distinguish back from leg pain in documenting the pain the Veteran experienced, but the report still noted that excessive bending, as well as weather changes, fatigue, and stress caused additional pain to include numbness and tingling in the right foot and right lower leg, as well as a discomfort sensation in the toes along the right side.  Epidural injections relieved his back pain.  The examiner documented painful and restricted hip and knee movements of the right side, sometimes "freezing" the hip due to pain.  There was decreased pinprick sensation and touch sensation in the right L5 dermatome distribution, and a depressed right ankle jerk.  The gait was antalgic, and the examiner diagnosed radiculopathy.  

A later, August 17, 2007 report showed that the Veteran had 1+ right ankle reflexes, with a hobbling gait secondary to recent abdominal surgery.  

The Board finds that an increased rating based on moderate radicular symptomatology of the sciatic nerve is warranted beginning February 15, 2005.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  His radicular symptoms affected his ability to walk, and caused pain and weakness of the right lower extremity.  At times, the pain caused significant limitation of right lower extremity motion.  Those symptoms are properly described as "moderate."  The evidence does not, however, at any time during the period being adjudicated suggest "severe" incomplete paralysis of the sciatic nerve.  Id.

Extraschedular Considerations

The symptoms presented, during the periods of time addressed in this decision, by the Veteran's back disorder and right lower extremity radiculopathy are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence at any time during the appeal that the Veteran's back disorder necessitated frequent hospitalization.  

To the extent that these disabilities interfered with employment, which they may have, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 4, 2005is being remanded.  The final adjudication of that issue would address any impact on his employment during the period being considered.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an effective date of December 30, 2003, for service connection for a bipolar disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for low back pain with degenerative disc disease for the period of June 4, 1997, through May 17, 1999, is denied.

Entitlement to a rating in excess of 20 percent for low back pain with degenerative disc disease for the period of May 18, 1999 through August 1, 2002, is denied. 

Entitlement to a rating of 40 percent, and no higher, for low back pain with degenerative disc disease for the period beginning August 2, 2002 is granted, subject to the laws and regulations governing the payment of monetary benefits; the appeal is granted to this extent only.

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity for the period of October 17, 2003 through February 14, 2005, is denied.

Entitlement to a rating of 20 percent, and no higher, for radiculopathy of the right lower extremity for the period beginning February 15, 2005 is granted, subject to the laws and regulations governing the payment of monetary benefits; the appeal is granted to this extent only.


REMAND

The Board finds that the Veteran's claims of entitlement to an increased rating for low back pain with degenerative disc disease, for the period since December 30, 2003; and entitlement to an increased initial rating for right lower extremity radiculopathy since August 18, 2007, must be remanded for new examinations.  

Also to be addressed on remand is the fact that the evidence suggests that a separate rating for radiculopathy of the left lower extremity may be warranted; it is not currently clear that the Veteran has a current diagnosis of radiculopathy of the left lower extremity.  

According to the Veteran's December 2003 testimony, he experienced frequent paralyzing back spasms, with leg pain and cramping; such complaints of left lower extremity pain have continued throughout the appeal process.  In February 2005, testing began to demonstrate left ankle reflexes of 1+; reduced ankle reflexes have continued to the present.  

In September 2006, the Veteran was diagnosed with bilateral radiculopathy, but such a diagnosis is not repeated elsewhere in the file, including at an August 2007 neurological examination; that later report addresses right leg symptomatology, and fails to address whether the Veteran has left leg radiculopathy.  

An examination is warranted to determine if the Veteran has left lower extremity radiculopathy, whether that disability is etiologically related to his spine disability, and if so, when it began.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is also warranted to determine the current severity of the Veteran's radiculopathy of the right lower extremity.  He testified in August 2012 that his radicular symptoms of the right leg had worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination where he has alleged a worsening of his condition, and where there is insufficient contemporaneous medical evidence to decide the claim).

The issue of entitlement to an increased rating for low back pain with degenerative disc disease for the period beginning December 30, 2003, both warrants a new examination to determine the severity of the disability, and is inextricably intertwined with the issues whether or not the Veteran has radiculopathy of the left lower extremity related to his disability, and whether an increased rating is warranted for radiculopathy of the right lower extremity.  A new examination is warranted before those issues can be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Veteran was granted a total disability rating based on individual unemployability in February 2005.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Although the Veteran was granted individual unemployability effective February 4, 2005, his claim for an increased rating for his spine is being remanded to address the term since December 30, 2003.  The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 4, 2005 is not certified on appeal, but in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue, as it is inextricably intertwined with his increased rating claim.  Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran must be afforded a VA neurological examination to address any lower extremity radiculopathy.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating radiculopathy the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any lower extremity radiculopathy.  A complete rationale for any opinions expressed must be provided.

If it is determined that the Veteran has radiculopathy of the left lower extremity, the examiner should opine as to whether that disability is at least as likely as not (i.e., is there at least a 50/50 chance) related to the Veteran's low back pain with degenerative disc disease.

If the Veteran is diagnosed with radiculopathy of the left lower extremity, the examiner must review the claims file concerning the Veteran's complaints of left leg pain and weakness, beginning in December 2003, and provide an opinion as to when the disability at least as likely as not began.  

If the examiner is unable to provide any of the opinions requested without resort to speculation, he or she should so state, and should indicate what, if any, additional information would be of assistance in reaching the requested opinion.

The examiner should be informed that the Veteran is competent to report his symptomatology.  Should the appellant's reports be rejected, the examiner should explain why he or she has done so.

2.  The Veteran should be afforded a VA orthopedic examination to address his spine symptomatology.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating lumbar degenerative joint and disc disease the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

The examiner should be informed that the Veteran is competent to report his symptomatology.  Should his reports be rejected, the examiner should explain why he or she has done so.

3.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


